Seevers, J.
1. Insturction petinency. — The court instructed the jury that in order to entitle the plaintiffs to recover it must appear the claim against the garnishee was the individual property 0f Seaton, and if they found it was the property of Spaan, or of Seaton & Spaan, the plaintiffs could not recover.
This instruction was erroneous because Spaan did not claim he had any interest in the amount due from the garnishee because he had been a member of the partnership, but because by the adjustment between him and Seaton it had become his individual property. All the partnership assets, by the settlement, became the property of Seaton, unless this particular claim was assigned to Spaan.
This was the only question presented by the pleadings for determination. It was erroneous, therefore, to submit to the jury the question whether the amount due by the garnishee was the property of the firm, and if they so'¡found, the plaintiffs could not recover.
Reversed.